Name: COMMISSION REGULATION (EC) No 1221/95 of 30 May 1995 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy;  foodstuff;  economic geography
 Date Published: nan

 31 . 5. 95No L 120/24 I EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1221/95 of 30 May 1995 fixing the import levies on products processed from cereals and rice not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States Q, as last amended by Regulation (EC) No 2484/94 (8) ; Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (9), as amended by Commission Regulation (EEC) No 3714/92 (10), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (") no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulation (EC) No 774/94 (12) has opened Community tariff quotas for certain agricultural products and fixed the levies to be applied on imports of those products ; whereas Commission Regulation (EC) No 1897/94 (n) has established the detailed rules of the import regime for cereals laid down in Regulation (EC) No 774/94 ; Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (l4), as last amended by Regulation (EC) No 3191 /94 (1S), lay down the terms on which the import levy is limited to 6 % ad valorem ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 11 ( 1 ) (A) of Regulation (EEC) No 1766/92 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Commission Regulation (EEC) No 1620/93 of 25 June 1993 on the import and export system for products processed from cereals and rice (3), as amended by Regula ­ tion (EC) No 438/95 (4), provides that the incidence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals 0, as last amended by Regulation (EEC) No 1740/78 (% provides that the levy thus determined, increased by the fixed component, is altered where the levy applicable to the basic product concerned differs by O OJ No L 84, 30 . 3 . 1990, p. 85. (8) OJ No L 265, 15. 10. 1994, p. 3. 0 OJ No L 356, 24. 12. 1991 , p. 1 . ( ,0) OJ No L 378, 23. 12. 1992, p. 23. (") OJ No L 263, 19. 9. 1991 , p . 1 . ( ,2) OJ No L 91 , 8 . 4. 1994, p. 1 . H OJ No L 194, 29. 7. 1994, p. 4. H OJ No L 43, 13. 2. 1987, p. 9. (,J) OJ No L 337, 24. 12. 1994, p. 8. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 166, 25. 6. 1976, p. 1 . j3) OJ No L 155, 26. 6. 1993, p. 29. (4) OJ No L 45, 1 . 3 . 1995, p. 32. 0 OJ No L 168, 25. 6. 1974, p. 7. (&lt;) OJ No L 202, 26. 7. 1978 , p. 8 . 31 . 5. 95 EN Official Journal of the European Communities No L 120/25 lation (EEC) No 1068/93 (% as last amended by Regula ­ tion (EC) No 1053/95 (6), HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose ('), as amended by Regulation (EEC) No 222/88 (2), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 1766/92 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3), as last amended by Regulation (EC) No 1 50/95 (4), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1 620/93 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 20. (2) OJ No L 28, 1 . 2. 1988, p. 1 . j3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 108, 1 . 5. 1993, p. 106. {') OJ No L 107, 12. 5. 1995, p. 4. 31 . 5. 95No L 120/26 I EN I Official Journal of the European Communities ANNEX to the Commission Regulation of 30 May 1995 fixing the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Import levies (6) Import levies f) CN codeCN code ACP Third countries (other than ACP) ACP Third countries (other than ACP) 071410 100 104,99 112,27 0714 10 91 1 08,62 (2)0 108,62 0714 10 99 106,81 112,27 0714 90 11 108,62 0 0 108,62 0714 90 19 106,81 (2) 112,27 110220 10 200,29 207,58 1102 20 90 113,50 117,15 1102 30 00 146,13 149,78 110290 10 195,52 202,81 1102 90 30 195,86 203,15 1102 90 90 116,81 120,46 1103 12 00 195,86 203,15 1103 13 10 200,29 207,58 1103 13 90 113,50 117,15 1103 14 00 146,13 149,78 1103 19 10 256,93 264,22 1103 1930 195,52 202,81 1103 19 90 116,81 120,46 1103 21 00 188,82 196,11 110329 10 256,93 264,22 1103 29 20 195,52 202,81 1103 29 30 195,86 203,15 1103 29 40 200,29 207,58 1103 29 50 146,13 149,78 1103 29 90 116,81 120,46 1104 11 10 110,79 114,44 1104 11 90 217,24 224,53 1104 12 10 110,99 114,64 1104 12 90 217,62 224,91 1104 19 10 188,82 196,11 1104 1930 256,93 264,22 1104 1950 200,29 207,58 1104 19 91 248,15 255,44 1104 19 99 206,14 213,43 1104 21 10 173,79 177,44 1104 21 30 173,79 177,44 1104 21 50 271,55 278,84 1104 21 90 110,79 114,44 1104 21 99 110,79 114,44 1104 22 10 0 195,86 199,51 1104 22 30 195,86 199,51 1104 22 50 174,10 177,75 1104 22 90 110,99 114,64 1 104 22 99 * 10 110,99 114,64 1104 22 99*90 195,86 199,51 1104 23 10 178,03 181,68 1104 23 30 178,03 181,68 1104 23 90 113,50 117,15 1104 23 99 113,50 117,15 1104 29 11 139,52 143,17 110429 15 189,84 193,49 110429 19 183,23 186,88 1104 29 31 167,84 171,49 1104 29 35 228,38 232,03 1104 29 39 183,23 186,88 1104 29 51 107,00 110,65 1104 29 55 145,59 149,24 1104 29 59 116,81 120,46 1104 29 81 107,00 110,65 1104 29 85 145,59 149,24 1104 29 89 116,81 120,46 110430 10 78,68 85,97 1104 30 90 83,45 90,74 110620 10 104,99 0 112,27 1106 20 90 175,51 (2) 203,95 1108 11 00 230,78 255,59 1108 1200 179,14 203,95 1108 1300 179,14 203,95 1108 1400 89,57 203,95 1108 19 10 209,55 246,78 1108 1990 89,57 (2) 203,95 1109 00 00 419,60 638,57 1702 30 51 233,67 350,46 1702 30 59 179,14 259,43 1702 30 91 233,67 350,46 1702 30 99 179,14 259,43 1702 40 90 179,14 259,43 1702 90 50 179,14 259,43 1702 90 75 244,79 361,58 1702 90 79 170,24 250,53 2106 90 55 179,14 259,43 2302 10 10 45,47 52,72 2302 10 90 97,44 104,69 2302 20 10 45,47 52,72 2302 20 90 97,44 104,69 2302 30 10 45,47 0 52,72 0 2302 30 90 97,44 0 1 04,69 (8) 2302 40 10 45,47 52,72 0 2302 40 90 97,44 104,69 0 2303 10 11 222,54 441,51 31 . 5. 95 1 EN 1 Official Journal of the European Communities No L 120/27 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following produce originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow- root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (3) Taric code : clipped oats . (4) Taric code : CN code 1104 22 10 , other than 'clipped oats'. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. {') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. Q Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. ( ¢) For imported products falling within these codes, the levy applicable is restricted within the conditions provided for in Council Regulation (EC) No 774/94.